Citation Nr: 1732943	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-16 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from March 1990 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Board remanded the claims for additional development.

In October 2015, the Veteran was afforded a videoconference hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2015).


FINDINGS OF FACT

1.  The Veteran has PTSD due to his service.

2.  The Veteran does not have sleep apnea due to his service, nor was his sleep apnea caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  PTSD is due to service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.304(f) (2016).  

2.  The Veteran's sleep apnea is not related to his service, nor was his sleep apnea caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has an acquired psychiatric disorder, to include PTSD, and sleep apnea, due to his service.  The claim for sleep apnea has been construed to include a claim based on secondary service connection.  During his hearing, held in October 2015, the Veteran testified that he was first diagnosed with sleep apnea in 2009.  He stated that during service, he had sleep difficulties, to include waking up while shaking, and snoring.  

The Board first notes that additional medical evidence has been received following the August 2016 supplemental statement of the case.  However, a prospective waiver of review by the agency of original jurisdiction, dated in August 2016, is of record.  Accordingly, no additional development is warranted.  See also Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154  (amending 38 U.S.C. § 7105 by adding new paragraph (e)).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303 (d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a)).  A grant of service connection under 38 C.F.R. § 3.303 (b) does not require proof of the nexus element; it is presumed.  Id.  

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. 
 § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The regulations governing PTSD were amended, effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  Id.

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).

Service connection is currently in effect for chronic sinusitis, sciatic neuralgia of the right lower extremity and left lower extremity, chronic lumbosacral strain with diffuse degenerative arthropathy, right shoulder strain with history of right rotator cuff injury, right knee strain with tendonitis, tinnitus, bilateral foot strain, with bilateral calcaneal spurring and plantar fasciitis, gastroesophageal reflux disease, and right ear hearing loss.  

Acquired Psychiatric Disorder

The Veteran's personnel files show that his military occupation specialty was "helicopter repairman."  He is shown to have served in Southwest Asia between December 1990 and April 1991, and in Bosnia between December 1995 and June 1996.  His awards include the Southwest Asia Service Medal with three bronze service stars, the Kuwait Liberation Medal, the Senior Army Aviator Badge, and the Aircraft Crewman Badge.  

The Veteran's service treatment records do not show any relevant complaints, treatment, or diagnoses.  A number of examination reports show that his psychiatric condition was clinically evaluated as normal.  See e.g., examination reports, dated in January 1992, April 1997, August 1995, and May 2000.  In reports of medical history, dated in August 1995 April 1997, and December 2002, the Veteran denied a history of nervous trouble of any sort, or depression or excessive worry.  

As for the post-service medical evidence, VA progress notes, dated between January 2010 and April 2017, show that the Veteran was diagnosed with depression, and anxiety; there were also multiple diagnoses of PTSD.  Overall, the course of his treatment for psychiatric symptoms was sporadic, and his compliance with his treatment was poor at times.  His treatment included attending Cognitive Processing Therapy classes for PTSD in 2013, 2014, and 2015.  His medications for management of his psychiatric symptoms have included Prazosin, Wellbutrin, Sertraline, and Trazodone.  

A VA PTSD examination report, dated in August 2010, shows that the Veteran reported having participated in combat, to have witnessed helicopter crashes, and to have witnessed numerous maimed, mutilated, and burned bodies.  The Axis I diagnosis was depression NOS (not otherwise specified).  The examiner stated that the Veteran did not meet criterion C for PTSD.  

A VA PTSD disability benefits questionnaire (DBQ), dated in July 2016, shows that the examiner indicated that the Veteran's VA e-folder (VBMS or Virtual VA) had been reviewed.  The diagnoses were other specified trauma and stressor related disorder, alcohol use disorder, and unspecified depressive disorder.  The examiner concluded that it is less likely as not that the Veteran's trauma and stressor-based disorder was caused by his service.  The examiner explained that the Veteran had given conflicting reports, that he was not diagnosed with PTSD "in the majority of his psychiatric appointments," and that there are different attributions to the etiology of his psychiatric distress throughout the course of his medical record.  The examiner further explained that the Veteran has reported that he was not forthcoming in his 2010 VA examination due to fears that his security clearance would be impacted.  However, he is noted to have expressed anger at not being diagnosed with PTSD following his examination, and the examiner concluded that, "There is an obvious discrepancy between these two data."  The examiner stated that the Veteran initially indicated an onset of symptoms in 2007, and that he later indicated a symptom onset while in service.  The examiner stated that the Veteran has been noncompliant with treatment, and that his PTSD self-report measures have varied substantially over the course of his presentation, falling above and below the cut-off score.  

The Board finds that service connection for PTSD is warranted.  The Veteran is shown to have served in Southwest Asia, and Bosnia, and his stressors have been conceded.  See April 2016 Board remand; 75 Fed. Reg. 39843 - 52 (July 13, 2010).  Although the July 2016 VA examiner stated that the Veteran was not diagnosed with PTSD "in the majority of his psychiatric appointments," a review of the claims file shows that he has, in fact, repeatedly been diagnosed with PTSD since 2010.  The August 2010 VA examination report shows that the Veteran met all of the criterion for PTSD except criterion C, which he narrowly missed, showing two of the three symptoms required.  With regard to the July 2016 VA DBQ, this report indicates that the Veteran met all of the criteria for PTSD (criterion A through H), and that his two reported stressors "contributed to the Veteran's PTSD diagnosis."  See also VA psychology consultation report, dated in October 2010 (noting that criteria B, C, and D are met for PTSD).  To the extent that the July 2016 VA examiner concluded that the Veteran's trauma and stressor-based disorder was not caused by his service, his rationale appears to be deficient.  Specifically, it is not clear what nonservice stressors the Veteran has experienced that are of such severity that they, as opposed to his inservice stressors from combat, caused his trauma and stressor-based disorder.  Furthermore, to the extent that the July 2016 VA examiner noted inconsistencies in the Veteran's reports of his symptomatology, there is evidence that he minimized, i.e., intentionally failed to report the severity of his symptoms, out of fear of that it might negatively impact his job, or for other reasons.  See e.g., VA progress note, dated in October 2010 (noting that "a likely response bias was indicated, again suggesting a desire to portray himself in a positive light"), and July 2013 (expressing a fear that he may lose his security clearance).  In summary, given the nature of the Veteran's service, which includes service in two war zones as a helicopter crewman, the multiple diagnoses of PTSD from VA health care providers over a period of seven years, and the fact that the July 2016 VA DBQ indicates that all of the criterion for PTSD are met and that his two reported stressors "contributed to the Veteran's PTSD diagnosis," the Board finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that service connection for PTSD is warranted.   

Service connection for an acquired psychiatric disorder other than PTSD is not warranted.  As a practical matter, all of the Veteran's psychiatric symptoms will be evaluated in his rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436   (2002); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In any event, depression is not shown during service, and the July 2016 VA opinion makes clear that the earliest post-service complaints of depression were in 2007, which is about four years after separation from service.  There is no competent opinion in favor of the claim on a direct basis, or to show a secondary relationship between depression and PTSD.  38 C.F.R. §§ 3.303, 3.310.  Accordingly, service connection for an acquired psychiatric disorder, other than PTSD, is not warranted.  

Sleep Apnea

A statement from the Veteran's spouse, dated in October 2015 shows the following: she married the Veteran in 1989.  When he returned home from Desert Storm he had mild symptoms of apnea.  Later, upon his return from Bosnia, he snored loudly and would twitch and jump several times during the night, waking her.  In the morning he would have a dry throat and headache.  His snoring continued throughout his service and his symptoms progressed, to include restless sleep, choking, gasping, stoppage of breathing, falling asleep when sitting down, and a lack of energy.  

The Veteran's service treatment records do not show any relevant complaints, treatment, or diagnoses.  A number of examination reports show that his neck, nose, sinuses, and mouth and throat, were clinically evaluated as normal.  See e.g., examination reports, dated in January 1992, April 1997, August 1995, and May 2000.  In reports of medical history, dated in August 1995 April 1997, and December 2002, the Veteran denied a history of frequent trouble sleeping.  

As for the post-service medical evidence, VA progress notes show that in January 2010, the Veteran reported a history of snoring since 1991, and sleep problems worsening since 2000, and witnessed sleep apnea since 2003.  He said that his wife reported that he jerks during the night, which wakes him up, and that he tosses and turns all night long.  The relevant assessments were probable sleep apnea, and obesity.  See also August 2010 VA progress note (same).  A March 2010 sleep study resulted in a diagnosis of sleep apnea.  

An August 2010 VA examination report notes a history of sleep apnea, with a date of onset of May 2010.  The examiner concluded that the Veteran's sleep apnea was not caused by, or a result of, PTSD.  The examiner explained that sleep apnea is an anatomically-related obstruction involving the pharynx, and soft palate, without evidence of literature to show that it is directly caused by PTSD.

In April 2016, the Board remanded this claim.  The Board directed that the Veteran's claims file be returned "to the examiner who provided the December 2013 examination" (this was in error, as the Veteran was not examined in December 2013).  The Board requested that etiological opinions be obtained.  

A VA examination report, dated in June 2016, shows the following: the Veteran failed to report for his examination.  The examiner concluded that the Veteran's sleep apnea was less likely than not (less than a 50 percent probability) incurred in or caused by his service.  The examiner explained that a lay statement from the Veteran's spouse described loud snoring, twitching, and jumping during sleep, and daytime sleepiness when the Veteran returned from Desert Shield.  She did not describe apnea at that time, but rather states that his symptoms increased, and that he eventually began to have apnea.  She does not date the onset of apneas.  A VA pulmonary consultant dated the onset of apneas to 2003 based on personal reports from the Veteran.  There are a variety of service-related stressors that have the capability to interfere with sleep.  However, there is no support in the available evidence to date the onset of apneas prior to 2003.  The Veteran has not testified that he experience apnea during service.  He stated that he snored a lot, and that his wife had to wake him up, but he did not specify when that began.  There are many individuals who exhibit snoring and who toss and turn or "jerk" in their sleep, without experiencing apneic periods.  The Veteran testified that he was diagnosed with obstructive sleep apnea in 2009.  There is no support in the service treatment records for a diagnosis of obstructive sleep apnea.  The Veteran had a variety of reasons to experience sleep difficulties other than obstructive sleep apnea.  For example, in September 2009 he complained of difficulty falling asleep due to tinnitus.  We are concerned with the onset of apneic periods during sleep, not with snoring, jerking, daytime sleepiness, or insomnia caused by tinnitus or other factors.  The only evidence we have for apnea prior to the diagnosis of obstructive sleep apnea in 2010 is from personal reports by the Veteran and his spouse.  He exhibits at least three risk factors for obstructive sleep apnea: advancing age, male gender, and weight gain (BMI (body mass index) of 39.5 in April 2010).  So it is not surprising that he eventually began to have apneic episodes.  However, the onset cannot be objectively determined prior to 2007, when his health care provider found that a sleep study was indicated.  

The Board finds that the claim must be denied.  With regard to the possibility of service connection on a direct basis, the Veteran's service treatment records do not shown any relevant complaints, treatment, or diagnoses.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. §  3.303 (a), (b).

Following separation from service, the earliest evidence of sleep apnea is dated in 2009.  This is about five years after service.  There is no competent opinion of record in support of the claim on a direct basis.  The only competent opinion is the June 2016 VA opinion, and this opinion weighs against the claim.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and as it is accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board further points out that notwithstanding the fact that the June 2016 VA etiological opinion weighs against the claim, service connection is not warranted on the basis of continuity of symptomatology, as the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309 (a) (2016).  The U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, the Board finds that the preponderance of the evidence is against the claim on a direct basis.

With regard to the possibility of secondary service connection, there is no competent opinion of record in support of the claim on a secondary basis.  The only competent opinion are the August 2010 and June 2016 VA opinions, and these opinions weigh against the claim.  This opinion is considered highly probative, as they are shown to have been based on a review of the Veteran's claims file, and as they are accompanied by sufficient explanations.  Prejean; Neives-Rodriguez.  To the extent that the June 2016 VA examiner did not specifically discuss PTSD, as opposed to depression, and that neither the August 2010 or June 2016 VA examiner specifically discussed the possibility of aggravation of sleep apnea by an acquired psychiatric disorder, etiological opinions should be viewed in their full context, and not characterized solely by the medical professional's choice of words.  Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  In this case, the August 2010 VA opinion shows that the examiner stated that sleep apnea is an anatomically-related obstruction involving the pharynx, and soft palate.  The June 2016 VA examiner stated that obstructive sleep apnea "is clearly understood to be due to intermittent positional obstruction of air exchange by anatomical restriction in the upper respiratory area."  Thus, the nature of obstructive sleep apnea involves an anatomically related obstruction/restriction in the upper respiratory area.  In addition, the August 2010 VA examiner stated that there is no literature to show that sleep apnea is directly caused by PTSD.  The June 2016 VA examiner stated that depression, which is  a "mental health issue," has no capability to alter the upper airway anatomy (emphasis added).  Given the context of the VA examiners' statements, the Board is satisfied that these opinions foreclose the possibility of both causation and aggravation of obstructive sleep apnea by any acquired psychiatric disorder.  Id.; Madden.  Accordingly, the claim must be denied.

With regard to the Veteran's own contentions, and the lay statement, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Veteran is claiming service connection for sleep apnea, and this is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that sleep apnea is related to the Veteran's service, or to a service-connected disability.  The Veteran's service treatment reports and post-service medical records have been discussed.  Etiological opinions have been obtained that weigh against the claim.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions, and the lay statement, to the effect that he has the claimed condition due to his service, or a service-connected disability.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  VA attempt to afford the Veteran an examination, however, he failed to report for his examination, without providing any good cause for his absence.  An etiological opinion has been obtained.  

In April 2016, the Board remanded these claims.  The Board directed that all treatment records from the Temple VA Medical Center dated from May 2010 be obtained, and this has been done.  The Board further directed that the Veteran's claims file be returned to "the examiner who provided the December 2013 examination" (in fact, no such examination report is of record), and stated that if that examiner is no longer available, to provide the Veteran's claims file to a similarly qualified clinician, and that etiological opinions be obtained.  In June 2016, VA attempt to afford the Veteran an examination, however, he failed to report for his examination.  See generally Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (the claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record).  An etiological opinion was obtained.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for PTSD is granted.

Service connection for sleep apnea is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


